DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US 20150307095 A1) in view of Fritz (US 20100324797 A1). As regards the individual claims:
Regarding claim 1, Aso teaches a control device comprising:
a recognition unit configured to recognize an object that exists around the periphery of the host vehicle on a basis of a detection result from the detection unit (Aso: ¶ 025; a CCD camera, picks up an image of a surrounding environment of the host vehicle 10 and outputs data about this picked up image to the driving assistance apparatus 300. Images picked up by the on-vehicle camera 102 include images of road infrastructure of a road on which the host vehicle 10 is running, images of preceding vehicles 20 traveling ahead in the advancing direction of the host vehicle);
and a vehicle control unit configured to perform vehicle control of the host vehicle on a basis of a recognition result from the recognition unit, (Aso: ¶ 021; the driving assistance apparatus 300 recognizes, based on left and right lane division lines, the lane in which the host vehicle 10 is traveling, and assists steering of the host vehicle 10 to prevent the host vehicle 10 from deviating from the lane division lines of the recognized lane);
wherein if the recognition unit fails to recognize the travel lane, (Aso: ¶ 093; The host vehicle 10 cannot calculate, based on a lane division line, the first traveling track TC12 for a section A21 that is ahead of a lane division line discontinuing position P2, from which the left and right white lines LL1 and LR1 can no longer be recognized)
the vehicle control unit is configured to estimate a first lane on a basis of a position of the object other than the travel lane that is recognized by the recognition unit, estimate a second lane on a basis of the travel lane that was recognized until the recognition unit has failed to recognize the travel lane, (Aso: ¶ 094; the host vehicle 10 forms a target track TG 2 based on the detected left traveling track TC22 of the left preceding vehicle 21 and the detected right traveling track TC23 of the right preceding vehicle 22, instead of the first traveling track TC12, which is based on a lane division line that can no longer be detected);
and perform the vehicle control by using at least one of the first lane and the second lane in a case (Aso: ¶ 096; In the host vehicle 10, steering assistance is carried out based on the target track TG2, the continuity of which is thus maintained.) 
However, Aso does not explicitly teach:
where a difference between the first lane and the second lane is within a predetermined range; however Fritz does teach:
where a difference between the first lane and the second lane is within a predetermined range. (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the 
Regarding claim 3, as detailed above, Aso as modified by Fritz teach the invention as detailed with respect to claim 1. Fritz further teaches:
wherein in the case where the difference between the first lane and the second lane is within the predetermined range (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount.) 
Aso further teaches:
the vehicle control unit is configured to estimate an intermediate lane between the first lane and the second lane (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23) 
and perform the vehicle control by using the intermediate lane. (Aso: ¶ 089; In the vehicle 10, driving assistance relating to lane keeping is performed. Therefore, in the host vehicle 10, a target track TG2 to be followed by the host vehicle 10 is formed by a formation process for a traveling track based on lanes.) 
by using the intermediate lane. (Aso: ¶ 093; the host vehicle 10 is traveling in a section A11 in the mode in which the 
Regarding claim 5, as detailed above, Aso as modified by Fritz teach the invention as detailed with respect to claim 1. Fritz further teaches:
wherein in a case where the difference between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to stop at least a part of the vehicle control. (Fritz: ¶ 011; lateral guiding assistance is preferably deactivated if the distance between the vehicle and the guide vehicle increases to a value which is larger than the predefined distance limit or if the shaft angle exceeds the predefined angle limit in its amount.)
Regarding claim 7, as detailed above, Aso as modified by Fritz teach the invention as detailed with respect to claim 1. Aso further teaches:
wherein in the case where the difference between the first lane and the second lane is within the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the second lane, and in a case where the difference between the first lane and the second lane is out of the predetermined range, the vehicle control unit is configured to perform the vehicle control by using the first lane. (Aso: ¶ 108; when the traveling track for target track formation is changed from the second traveling track to the first traveling track, the target track is formed based on the second traveling track to decrease deviation between the separation track used for the adjustment of the second traveling track and the separation distance newly acquired. 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Fritz in further view of Sato et al. (US 20190299988 A1) (hereinafter Sato). As regards the individual claims:
Regarding claim 2, as detailed above, Aso as modified by Fritz teach the invention as detailed with respect to claim 1. However, neither Aso nor Fritz explicitly teach:
wherein the vehicle control unit is configured to estimate the first lane on a basis of the position of the object that moves.
However Sato does teach:
wherein the vehicle control unit is configured to estimate the first lane on a basis of the position of the object that moves. (Sato: ¶ 026; the lane line estimation section 130 estimates imaginary lane lines R based on the relative positions stored in the relative position storage section [such as the] stored distances Q from the sides of the preceding vehicle B as the relative positions of the lane lines P to the preceding vehicle B. In this case, the lane line estimation section 130 estimates that the imaginary lane lines R extending along the traveling direction of the host vehicle A or the preceding vehicle B are at the positions at the distances Q from the sides of the preceding vehicle B detected by the .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Sato based on a motivation to provide a travel control method and a travel control apparatus that are capable of performing lane keeping control with high accuracy (Sato: ¶ 007).
Regarding claim 6, as detailed above, Aso as modified by Fritz as further modified by Sato teach the invention as detailed with respect to claim 2. Aso further teaches:
wherein the object that moves is another vehicle that travels around the periphery of the host vehicle. (Aso: ¶ 085; the target track is formed based on the second traveling track of one preceding vehicle [or in other] embodiment[s], a target track is formed based on the respective second traveling tracks of two preceding vehicles)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Fritz in further view of in further view of Myers et al. (US 20180025234 A1) (hereinafter Myers). As regards the individual claims:
Regarding claim 4, as detailed above, Aso as modified by Fitz teach the invention as detailed with respect to claim 3. Myers further teaches:
and estimate the intermediate lane. (Aso: ¶ 095; by averaging the left and right target tracks TG22, TG23, the target track TG2 is formed as a track passing through the intermediate space between the left and right target tracks TG22, TG23.)
However, Aso does not explicitly teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated; but Myers does teach:
the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated. the vehicle control unit is configured to weight the first lane in accordance with number of objects that is used when the first lane is estimated (Myers: ¶ 036; method 500 for determining . . . a current lane for a vehicle [a] plurality of types of perception data including camera data, radar data, LIDAR data, and/or ultrasound data may be received and combined [and] a location for a lane marking may be determined based on an average or other combination of camera and LIDAR data. The sensor fusion 502 may use averages or weighted averages for different data types to determine fused or combined data).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aso with the teachings of Myers based on a motivation to improve safety by more accurately determine the currently occupied lane and is use it to compute avoidance options and autonomous trajectories (Myers: ¶ 018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 20050228587 A1) which teaches capturing an image around a subject vehicle and detecting an object vehicle as a method for determining a lane different than the travel lane.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663